      Case 1:19-cr-00134-LAP Document 76 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                19 CR 134-01 (LAP)
Jose Sebastian Pena Villanueva,                     ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The sentencing scheduled for June 1, 2020 is adjourned to

September 30, 2020 at 11:00 a.m.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

Dated: June 1, 2020
New York, New York
